 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SHARON A. HART,                                  Case No. 1:18-cv-01581-LJO-EPG

12                       Plaintiff,                    ORDER FORWARDING SERVICE
                                                       DOCUMENTS TO PLAINTIFF FOR
13           v.                                        COMPLETION AND RETURN TO THE
14                                                     COURT
      MEGAN J. BRENNAN, POSTMASTER
      GENERAL, UNITED STATES POST
15    OFFICE                                           (ECF No. 14)

16                       Defendants.
17

18
            Plaintiff, proceeding pro se and in forma pauperis, brings this Title VII employment
19
     discrimination case against Megan J. Brennan, presumably in her official capacity as the
20
     Postmaster General of the United States Post Office.
21
            The Court previously screened Plaintiff’s First Amended Complaint and found cognizable
22
     claims and forwarded service documents to Plaintiff to complete and return to the Court. (ECF
23
     No. 7.) However, upon further review, the Court finds that it did not request the appropriate
24
     documents from Plaintiff to allow the United States Marshall to properly affect service on a
25
     United States officer under Federal Rule of Civil Procedure 4(i).
26
            Accordingly, the prior order forwarding service documents for Plaintiff to complete and
27
     return to the Court (ECF No. 7.) is VACATED, and the Court orders as follows:
28
                                                       1
 1        1. Service is appropriate for the following defendant:

 2              a. Megan J. Brennan, Postmaster General, United States Postal Service;

 3        2. The Clerk of Court shall send Plaintiff three (3) USM-285 forms, three (3) summons,

 4              a Notice of Submission of Documents form, an instruction sheet, and a copy of the

 5              amended complaint filed on December 27, 2018, (ECF No. 6);

 6        3. Within thirty days after the date of this Order, Plaintiff must complete the attached

 7              Notice of Submission of Documents and submit the completed Notice to the Court

 8              with the following documents:

 9                 a. Three completed summons (one for the federal officer being sued, one for the

10                     U.S. Attorney, and one for the United States Attorney General, see Federal

11                     Rule of Civil Procedure 4(i)(1-2));

12                 b. Three completed USM-285 forms (one for the federal officer being sued, one

13                     for the U.S. Attorney, and one for the United States Attorney General, see

14                     Federal Rule of Civil Procedure 4(i)(1-2)); and

15                 c. Four copies of the endorsed amended complaint.

16        4. Plaintiff need not attempt service on the defendant and need not request waiver of

17              service. Upon receipt of the above-described documents, the Court will direct the

18              United States Marshal Service to serve the above-named defendant pursuant to Federal

19              Rule of Civil Procedure 4 without prepayment of costs.

20
     IT IS SO ORDERED.
21

22     Dated:     May 15, 2019                               /s/
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                      2
